Evans, P. J.
The court below erred in refusing to-permit the defendant, who was indicted for selling a quart of whisky on the twenty-eighth of June, 1871, without having license, to introduce the sheriff’s receipt, in order to prove that he had paid the necessary tax.
Section 118 of the act to levy direct taxes, page 232, General Laws, Twelfth Legislature, called session, requires, in addition to the payment of the tax to the sheriff, the license of the county court; but Section 121 only attaches the penalty for failing or refusing to pay the tax.
The judgment is therefore reversed and the cause remanded.
Reversed and remanded.